Citation Nr: 1525171	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served in the United States Army from June 1966 to April 1969.  He died in September 2008.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in which the RO denied the appellant's claim for entitlement to service connection for the cause of death.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for the cause of the Veteran's death.

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).  

The Veteran died on September [redacted], 2008.  The death certificate reflects that the cause of death was metastasis malignancy most likely renal due to a large right kidney mass and renal failure.  At the time of his death, the Veteran was service connected for an injury to muscle group VII at a 10 percent disability rating.  The appellant contends that that the Veteran's kidney disease was a result of his service in Vietnam where he was exposed to Agent Orange and Agent Blue. 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence.

The Veteran served in Vietnam and was therefore presumptively exposed to herbicides.  However, renal disease is not among the presumptive diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2014).

However, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In an April 2013 correspondence, the appellant's representative submitted to VA articles which indicated that there is a relationship between kidney disease and Agent Blue exposure as ingestion of arsenic in drinking water was known to increase kidney cancer.   The appellant's representative also noted that the Veteran had asbestos exposure in service as he was a helicopter door gunner which required the use of asbestos gloves when changing hot barrels.

As the appellant contends that the Veteran's kidney disease, which resulted in his death, was caused by Agent Orange and Agent Blue exposure in service, and has provided medical literature which supports these assertions, the Board finds that a VA opinion is needed to determine if the Veteran's kidney disability which caused his death, was related to his conceded herbicide exposure or potential asbestos exposure.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  See, McLendon; supra. 

As noted above, despite the fact that the Veteran was only service connected for an injury to muscle group VII disability, he experienced in-service chemical exposure and his death was attributed to kidney disease.  The Board finds that based on the evidence above, a VA review of the records is warranted in order to obtain a competent medical opinion on whether the Veteran's death was related claimed in-service chemical exposure.  

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance from the appellant, the AOJ should make appropriate attempts to associate any pertinent outstanding treatment records with the claims folder.  All efforts to obtain these records must be documented in the claims folder.

2.  The RO should forward the Veteran's entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the cause of the Veteran's death.  The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's conceded exposure to herbicides resulted in the kidney disease which caused his death.  

In providing this opinion, the examiner should review and address the articles submitted by the appellant's representative regarding the relationship between dioxins found in Agent Blue and Agent Orange and kidney disease.

The physician should also provide an opinion as to whether the Veteran's kidney disease is etiologically related to the Veteran's active service to include inservice (i) possible chemical exposure through drinking water, (ii) herbicide exposure, and (iii) asbestos exposure through the use of asbestos lined gloves while in service caused the Veteran's kidney disease and/kidney cancer.

A complete rationale for any opinion expressed must be provided by the reviewing VA medical specialist.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to service connection for the cause of the Veteran's death) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




